Citation Nr: 1040597	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
generalized anxiety disorder.

2.  Entitlement to service connection for left upper extremity 
carpal tunnel syndrome.

3.  Entitlement to service connection for a disability manifested 
by memory loss.

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a disability manifested 
by excessive snoring.

6.  Entitlement to service connection for fallen arches with 
pain.

7.  Entitlement to an initial (compensable) evaluation for tinea 
of the left shoulder and groin area.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1997 to June 2002, 
with Army National Guard service from June 2002 to March 2006, 
with active duty from February 2003 to September 2003.  He served 
in the Persian Gulf War Theater of Operations in Kuwait.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the RO in Waco, Texas 
that denied service connection for PTSD, a generalized anxiety 
disorder, memory loss, headaches, excessive snoring, and falling 
arches with pain; and granted service connection for tinea of the 
shoulder and groin areas, rated noncompensably disabling, from 
September 15, 2003.  In an October 2006 rating decision, the RO 
denied service connection for carpal tunnel syndrome of the left 
upper extremity.  

The Board remanded this case in November 2009 to provide the 
appellant with a hearing before a Travel section of the Board.  
The appellant testified before the undersigned in June 2010.  A 
transcript has been associated with the claims file.  
Thus, there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).

The issues of service connection for fallen arches with 
pain and a disability characterized by excessive snoring 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has a current diagnosis of PTSD, related to an 
incident involving fear of terrorist activity by a VA 
psychiatrist.

2.  The appellant did not have carpal tunnel syndrome of the left 
upper extremity during service, it was not manifest to a 
compensable degree within one year of separation from service, 
and is not due to or aggravated by a service-connected 
disability.  

3.  The appellant does not have a current memory loss disability.

4.  The appellant has had recurrent headaches since his 
separation from his first period of service in June 2002.  

5.  The appellant has withdrawn his appeal seeking an initial 
compensable rating for tinea of the left shoulder and groin area.






CONCLUSIONS OF LAW

1.  The appellant's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).

2.  The appellant's left upper extremity carpal tunnel syndrome 
was not incurred in or aggravated by active service, was not 
caused by or aggravated by a service-connected disability, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  A memory loss disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

4.  The appellant's headaches were incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

5.  The criteria for withdrawal of a Substantive Appeal on the 
issue of an initial compensable rating for tinea of the left 
shoulder and groin area by the appellant have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (noting that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the claims of service connection for an acquired 
psychiatric disability, to include PTSD and a generalized anxiety 
disorder, and for headaches, those claims have been granted, as 
discussed below.  Similarly, the appellant has withdrawn his 
claim for an increased rating for tinea of the left shoulder and 
groin area.  No question of fact or law remains on these claims.  
As such, the Board finds that any error related to the VCAA on 
those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 
F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection 
for left upper extremity carpal tunnel syndrome and a memory loss 
disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the appellant's claims, letters 
dated in April 2004, March 2006 and June 2006 fully satisfied the 
duty to notify provisions for the carpal tunnel syndrome and 
memory loss disability claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a July 2006 medical examination to 
obtain an opinion as to whether his left upper extremity carpal 
tunnel syndrome was the result of his service-connected left 
wrist injury residuals.  The examiner indicated that the two 
disabilities were not related.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, supra.  

The appellant was not afforded an examination on the memory loss 
disability claim.  As will be discussed below, the appellant's VA 
treatment records and private psychiatric treatment records 
reflect repeated evaluations of the appellant's cognitive 
functioning.  These results fail to show a memory loss 
disability.  As these examinations are current, thorough and 
focus on the affected area, the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of the claimed disorder.  An examination is not 
required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has an acquired psychiatric 
disorder, to include PTSD and generalized anxiety disorder, left 
arm carpal tunnel syndrome, a disability manifested by memory 
loss, and headaches.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

a. An Acquired Psychiatric Disability

The appellant contends that he has PTSD as a result of a 
traumatic experience while serving in Kuwait in April 2003.  For 
the reasons that follow, the Board concludes that service 
connection is warranted.  

Service connection for PTSD requires: medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Furthermore, VBA Fast 
Letter 05-01 (Feb. 9, 2005) indicates that initial VA mental 
disorder examinations are to be conducted by a board certified 
psychiatrist, a licensed psychologist, a psychiatry resident 
under close supervision of an attending psychiatrist or 
psychologist, or a psychology intern under close supervision of 
an attending psychiatrist or psychologist.  

Recently, the regulations governing PTSD have been amended, 
effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  
Specifically, this amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by an appellant is related to the appellant's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the 
appellant's symptoms are related to the claimed stressor, 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the appellant's service.  Id.

The appellant testified before the undersigned and has submitted 
statements regarding his stressor.  The appellant states that, on 
arrival in Kuwait, he and others were traveling to their duty 
station in a Humvee.  While driving on a highway, a white van 
pulled up beside them and remained beside them for a mile or two.  
The appellant reports that he believed that the van might be a 
bomber, which could detonate and kill everyone in the Humvee.  
The appellant reports that he feared for his life and began 
praying.  The appellant's VA treatment records show a current 
diagnosis of PTSD as a result of his experience in Kuwait in 
April 2003.  A VA psychiatrist wrote a May 2004 letter indicating 
that the appellant had PTSD.  The appellant's VA treatment 
records show that the appellant was evaluated by that 
psychiatrist in May 2004, receiving both a diagnosis and a nexus 
to the van incident described above.  Other treatment providers 
have questioned the diagnosis, instead diagnosing a generalized 
anxiety disorder.  The appellant is in ongoing treatment for 
PTSD.  Resolving reasonable favor in doubt of the appellant, the 
Board finds that the appellant has a current diagnosis of PTSD, 
related by a VA psychiatrist to an incident in service involving 
fear of terrorist activity.  The Board concludes that the 
criteria for service connection for PTSD and generalized anxiety 
disorder have been met.  See 75 Fed. Reg. 39843-52.

b. Left Upper Extremity Carpal Tunnel Syndrome

Service connection may be established on a secondary basis for 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c).  
Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The appellant is presently service-connected for aggravation of a 
pre-existing left wrist disorder, rated as 10 percent disabling.  
The appellant broke his left wrist as a child, then aggravated 
the injury during service by lifting excessive weight.  

The appellant was seen for a June 2004 for a VA examination in 
connection with a prior claim for an increased rating.  There was 
no indication of a neuropathy in the left upper extremity at that 
time.

The appellant's VA treatment records show that he complained of 
weakening grip in his left hand in March 2005.  He was provided a 
May 2005 MRI and was evaluated by EMG in August 2005.  The MRI 
showed an enlargement of the median nerve.  The EMG study 
revealed a very mild, demyelinating median nerve disorder in the 
left wrist.  The appellant was provided a left wrist splint for 
use at night.  The appellant filed his claim in September 2005 to 
include the neuropathy as a part of his service-connected 
disability.

The appellant was seen during a prior claim for an increased 
rating for his left wrist disability in October 2005.  The 
appellant's main complaints at that time were sensory 
disturbances, with numbness in the base of the left palm, 
extending to the thenar tissues and to the tip of the left thumb.  
The appellant reported that when he awakens in the morning his 
left wrist and hand will be clinched in palmar flexion and 
closure.  The examiner confirmed the previous diagnosis of carpal 
tunnel syndrome.  The examiner also described the results of a 
May 2005 MRI of the left wrist.  

An April 2006 attending consult shows that the appellant reported 
for treatment for numbness of the left hand which had been 
present for two years, worsening in the last six months.  

The appellant was seen for a July 2006 VA examination in 
connection with this claim.  The examiner confirmed the above 
history.  The examiner noted that the MRI did not show any 
specific cause for the enlargement and did not show impingement 
of the nerve.  The examiner concluded that the carpal tunnel 
syndrome was not related either to the underlying childhood left 
wrist injury or to the appellant's left wrist strain during 
service.  

The Board finds that the preponderance of the evidence is against 
a relationship between the appellant's service-connected left 
wrist injury and his current left upper extremity carpal tunnel 
syndrome.  With respect to the appellant's contentions that he 
has carpal tunnel syndrome due to his service-connected 
disability, the Board observes that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is 
competent to establish the presence of observable 
symptomatology).  The appellant is reporting neurological 
symptoms that are in the same anatomical region as his service-
connected disability and occurred after service connection for 
the left wrist.  The appellant cannot observe whether the 
service-connected left wrist injury caused a median nerve 
neuropathy as the process would have occurred within his left 
wrist, beyond the reach of his senses.  In essence, the appellant 
offers a post hoc explanation for his symptoms.  

The Board acknowledges that the appellant is competent to give 
evidence about what he experiences.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The medical evidence shows, however, that there is no medical 
connection between the carpal tunnel syndrome and either his 
service-connected disability or his pre-existing left wrist 
injury.  As a result, the Board finds that the medical opinion, 
as supported by the appellant's VA treatment records, outweighs 
his post hoc observations.  The Board finds that the appellant's 
left upper extremity carpal tunnel syndrome is not related to the 
appellant's service-connected left wrist disability.  Service 
connection on a secondary basis is not warranted.  

The Board has considered whether direct service connection is 
warranted.  The appellant does not allege that his carpal tunnel 
syndrome is the result of any incident during service other than 
the worsening of his service-connected disability.  The 
appellant's VA treatment records and the VA examination reports 
of record also do not relate the carpal tunnel syndrome to any 
incident of service.  The July 2006 VA examination report 
indicates that the carpal tunnel syndrome is not the result of 
in-service strain.  As before, the Board finds that the July 2006 
medical opinion outweighs any contentions of the appellant.  The 
Board finds that the carpal tunnel syndrome is not related to any 
incident of service.  Service connection on a direct basis is not 
warranted.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and organic diseases of the nervous system become manifest 
to a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The April 2006 
treatment note states that the carpal tunnel syndrome symptoms 
had begun about two years previously, during the year following 
separation from service in September 2003.  Review of the 
contemporaneous records show that there were no such complaints 
of numbness or weakening in the left wrist due to neurological 
symptoms at the June 2004 VA examination or in his VA treatment 
records until March 2005, after expiration of the one year window 
in September 2004.  The appellant cannot benefit from the 
presumption. 

As such, the Board finds that the preponderance of the evidence 
is against the appellant's left upper extremity carpal tunnel 
syndrome claim.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Memory Loss Disability

The appellant contends that he has a memory loss disability as a 
result of service.  

The appellant has been evaluated repeatedly by VA medical 
providers.  While the appellant has complained of memory and 
concentration problems, no memory loss disorder has been 
identified.  The appellant's June 2004 VA psychiatric examination 
noted that his memory was good.  The appellant's treatment 
records through 2009 do not reflect diagnosis of a memory 
disorder.

The appellant underwent a private psychiatric evaluation in July 
2004 at Texas A&M University.  The appellant underwent a battery 
of formal tests, including the Wechsler Intelligence Scale for 
Adults-III Edition, Conners' Adult ADHD Reporting Scale, Conners' 
Continuous Performance Test, Beck Depression Inventory, Beck 
Anxiety Inventory, the Woodcock-Johnson Psycho-Educational Test 
Battery 3rd Edition, and the Minnesota Multiphasic Personality 
Inventory II.  The appellant was not found to have a memory 
problem.  The examiner did note the presence of ADHD like 
symptoms, which he noted were commonly found in patients with 
anxiety disorders.  

The appellant was evaluated for possible traumatic brain injury 
(TBI) during January 2008.  The appellant reported witnessing an 
explosion while serving in Kuwait in 2003.  The appellant 
reported that he was not knocked off his feet; he did not lose 
consciousness, or have tinnitus or hearing loss as a result of 
the explosion.  During the evaluation, the appellant's memory was 
tested.  The appellant's short term memory was good.  The 
conclusion was that the appellant did not have a TBI.  

With respect to the appellant's contentions that he has 
experienced memory problems since service, the Board observes 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (noting that lay testimony is competent to establish the 
presence of observable symptomatology).  In this case, the 
substantial medical evidence of record does not find a memory 
loss disorder.  The Board recognizes that the appellant is 
competent to report memory problems; whether such problems rise 
to the level of a disability is more complex.  The Board finds 
that the medical evidence of record showing no diagnosable memory 
disability outweighs the appellant's subjective complaints of 
memory loss.  The Board finds that the appellant does not have a 
current memory loss disability.  

Service connection may not be granted unless a current disability 
exists.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In 
light of the foregoing, the Board concludes that service 
connection for a memory loss disability is not warranted.  As 
such, the Board finds that the preponderance of the evidence is 
against the appellant's claim.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

d. Headaches

The appellant contends that he has had headaches since a June 
2002 motor vehicle accident which were aggravated during his 2003 
service.  

The appellant's service treatment records do not reflect 
treatment for headaches as such.  The appellant's service 
treatment records do not contain an entry to service physical 
examination report.  The pre-service treatment records associated 
with his service treatment records do not mention headaches.  In 
early April 2002, the appellant was seen for three consecutive 
days, complaining of headaches, coughing, fatigue, congestion and 
nausea.  He was diagnosed with acute sinusitis on April 11, 2002.  
On that same day, the appellant completed a separation from 
service physical.  The appellant reported frequent or severe 
headaches, being on aspirin and ibuprofen for headaches, and 
having had migraines.  The notes at the end of the report of 
medical history section state that the appellant reported 
migraine headaches about once every two months.  Nothing was 
found on clinical examination.  The appellant had a second period 
of service from April to September 2003.  The appellant completed 
a pre-deployment screening questionnaire in February 2003, on 
which he indicated that he had migraine headaches, treated with 
medication.  The appellant completed a post-deployment screening 
questionnaire in August 2003, on which he endorsed having 
headaches during the deployment.  

The appellant was seen for private medical treatment following a 
June 22, 2002, motor vehicle accident.  The notes indicate that 
the appellant had complaints of neck and back pain, and 
headaches.  The appellant was seen between July 29 and August 9, 
2002.  The doctor's summation report indicates that the symptoms, 
physical findings, and diagnoses that he treated were all due to 
the motor vehicle accident.  

The appellant was seen for a June 2004 VA examination in 
connection with this claim.  During the examination, the 
appellant reported a history of headaches since 1992, which had 
been characterized as migraines.  The appellant reported that he 
took medication which would cause the headaches to fade in two 
hours.  The appellant reported that light increased the headaches 
and often induced the headaches.  The examiner concluded that the 
appellant had migraine headaches with minimal disability, 
currently stable and improved on medication.  

The appellant's VA treatment records show ongoing treatment for 
headaches.  Several entries discuss the history of his headache 
complaints.  The appellant reported migraine type headaches 
beginning after a June 2002 motor vehicle accident, in which he 
was rear-ended at a stoplight.  The headaches continued despite 
initial treatment.  An August 2005 treatment note indicates that 
the appellant reported having recurrent headaches while in Kuwait 
and a diagnosis of migraines.  Treatment notes from September, 
November, and December 2005 show that the appellant reported 
migraines about once a month in September, but had none in 
November or December.  

The appellant testified before the undersigned that he was 
treated in active service, in 2003, for headaches.  In response 
to a question as to whether the headaches just started or were 
precipitated by a specific event, the appellant indicated that he 
was in a motor vehicle accident in June 2002.  The appellant 
indicated that the headaches were little at the time, but 
worsened significantly during his period of service in Kuwait 
from April to August 2003.  The appellant's treatment records 
show that the appellant was in a car accident on June 22, 2002, 
six days after the end of his period of active service and the 
beginning of inactive service with the Army National Guard.  
Thus, service connection would only be available on an 
aggravation basis if the headaches were the result of the June 
2002 motor vehicle accident.  See 38 C.F.R. § 3.6.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  
A veteran who served during a period of war, as the appellant 
here, is presumed to be in sound condition when he entered into 
military service except for conditions noted on entrance medical 
examination.  38 U.S.C.A. §§ 1111, 1132.  Where there is "clear 
and unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated during 
service.  Id.

The appellant has two periods of active duty during which he 
served honorably, from June 1997 to June 2002, and from February 
2003 to September 2003.  At an induction examination in June 
1996, the appellant did not report headaches and no neurological 
or head disorder was noted.  The appellant's service treatment 
records do not reflect a clinical examination at entry to his 
second period of service in February 2003.  Thus, the presumption 
of soundness as to headaches attaches for both periods.  The 
Board will inquire whether clear and unmistakable evidence exists 
to rebut it.  

The law provides that the burden to rebut the presumption and 
show no aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See, 
e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA Office 
of the General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3- 03 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  The Board must follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

As noted in a decision of the U.S. Court of Appeals for the 
Federal Circuit, Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004):

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden 
is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under § 1111, the 
veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut the 
presumption of soundness by clear and unmistakable evidence that 
the appellant's disability pre-existed service and was not 
aggravated by service.

Under 38 C.F.R. § 3.304, the standard for clear and unmistakable 
evidence is that the determination of inception "should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular...disease...."

The only evidence that the headaches pre-existing the appellant's 
initial 1997 to 2002 service period consists of his statements 
during the December 2004 VA examination.  The report appears to 
rely on the appellant's reported history alone in to establish 
the origin of the disability.  Determinations as to inception 
should not be based on medical judgment alone or on history alone 
without regard to clinical factors pertinent to the basic 
character, origin and development of such injury or disease.  
38 C.F.R. § 3.304(b).  The appellant's report of headaches at 
separation and the lack of prior treatment do not appear to have 
been considered.  The Board concludes that these medical 
evaluations are not sufficient evidence sufficient to rebut the 
presumption that the appellant's headaches did not exist prior to 
entry to service.  As such, the claim shall be considered as one 
for service connection for disability incurred in service.  See 
Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  

The appellant is competent to report the presence of headaches.  
The appellant did so at his separation from service examination 
in April 2002.  Furthermore, his report is of recurrent 
headaches.  The appellant's later headaches have been associated 
with a June 2002 injury.  The treatment notes from July and 
August 2002 do not record physical findings showing the presence 
of the appellant's headaches; instead they merely record his 
report of headaches.  The Board also notes that the December 2004 
VA examination report indicates headaches occurring once a month, 
slightly more frequent than the once every two months he reported 
on examination in April 2002.  The appellant bears a diagnosis of 
a chronic headache disability in 2004 and 2005 despite the length 
of time between episodes.  Resolving reasonable doubt in favor of 
the appellant, the Board finds that the headaches at the time of 
the June 2002 motor vehicle accident are a continuation of those 
headaches he reported two months before.  The Board finds that 
the appellant's headaches were manifest during service and have 
been continuous since then.  Service connection is warranted.  

As such, the Board finds that the evidence is for the appellant's 
claim is at least in equipoise.  Consequently, the Board has 
resolved reasonable doubt in his favor, and the claim must be 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
III. Withdrawn Appeals

The appellant appealed the issue of entitlement to an initial 
(compensable) evaluation for tinea of the left shoulder and groin 
area.  The Board remanded that claim, along with the remaining 
issues, for a hearing in November 2009.  On the date of his June 
2010 Board hearing, the appellant submitted a signed statement 
indicating that he withdrew his claim for a compensable rating 
for skin condition of the shoulder and groin.  VA regulation 
provides for the withdrawal of an appeal to the Board by the 
submission of a written request to that effect at any time before 
the Board promulgates a final decision on the matter in question.  
See 38 C.F.R. 
§ 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (noting 
that when a claim is withdrawn by a veteran, it ceases to exist; 
it is no longer pending and it is not viable).  A Board remand is 
not a final decision on a claim.  Kirkpatrick v. Nicholson, 417 
F.3d 1361, 1362 (Fed. Cir. 2005).  Therefore, the Board's 
November 2009 remand of this issue does not prevent application 
of the withdrawal of appeals provisions.  

On June 10, 2010, the appellant clearly expressed his desire to 
terminate his appeal for these benefits, he did so in writing, 
and the Board had not yet promulgated a decision on his appeal at 
the time of his request for withdrawal.  The legal requirements 
for a proper withdrawal have been satisfied.  38 C.F.R. § 
20.204(b).  The withdrawal of an appeal effectively creates a 
situation where there is no longer an allegation of error of fact 
or law with respect to the determination that had been previously 
appealed.  Consequently, in such an instance, dismissal of the 
appeal is appropriate.  See 38 U.S.C.A. § 7105(d).




ORDER

Entitlement to service connection for PTSD and generalized 
anxiety disorder is granted.

Entitlement to service connection for left upper extremity carpal 
tunnel syndrome is denied.

Entitlement to service connection for a disability manifested by 
memory loss is denied.

Entitlement to service connection for headaches is granted. 

The claim for initial compensable rating for tinea of the left 
shoulder and groin area is dismissed.


REMAND

The Board must remand the appellant's fallen arches and excessive 
snoring claims for additional development. 

The appellant testified before the undersigned that he began 
experiencing pain in his feet during basic training.  He bought 
arch supports for himself and the problem diminished.  He 
contends now that he has fallen arches as a result of overuse 
during service.  

The appellant's April 2002 physical examination report from 
service discharge contains the appellant's report of medical 
history.  In the report, the appellant indicated use of arch 
supports.  He did not report foot pain at the time.  On clinical 
examination, the appellant's feet were determined to be normal.  

The appellant's VA treatment records show a diagnosis of flat 
arches, without evidence of fracture, in April 2004.  

The appellant contends continuous foot pain since service, 
eventually resulting in a current disability of fallen arches.  
The Board notes that he was seen for a June 2004 VA examination, 
which reported his history and diagnosed pes planus bilaterally 
with minimal disability.  The report offers no opinion as to 
whether the appellant's current disability is at least as likely 
as not due to ongoing foot pain requiring arch supports during 
service.  

The appellant has testified that he began having a snoring 
problem during service.  The appellant's service treatment 
records do not reflect any snoring complaints.  The appellant has 
undergone sleep studies through VA in 2005, 2006 and 2008.  No 
disorders were discovered in 2005, but obstructive sleep apnea 
was discovered in 2008.  

No VA examination has been conducted to determine whether the 
appellant's complaints of snoring since service are related to 
his recently diagnosed obstructive sleep apnea.  Further, the 
February 2008 study mentions that the sleep apnea is "probably 
complicated by some combination of his PTSD and other medical 
problems", which raises the possibility of secondary service 
connection.  The appellant has been diagnosed with a variety of 
disabilities, some service-connected, some are not.  The Board 
has concluded that service connection is warranted for PTSD.  The 
Board concludes that remand for a VA examination and medical 
opinion is warranted to determine whether the appellant's 
obstructive sleep apnea is at least as likely as not the result 
of a disease process, manifested by excessive snoring, that began 
during service.  The Board also remands for an opinion as to 
whether the appellant's sleep apnea is at least as likely as not 
aggravated by his PTSD.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for VA examinations 
to determine whether the appellant's 
bilateral pes planus is at least as likely as 
not the result of in-service stress on the 
appellant's feet.  The entire claims folder 
and a copy of this REMAND must be made 
available to the physician, and the 
examination report must reflect that such a 
review was completed.  All indicated studies 
should be conducted, and the results reviewed 
before the final opinion.  A complete 
rationale for any opinion rendered must be 
given. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

2.  Schedule the appellant for VA 
examinations to determine whether the 
appellant's obstructive sleep apnea disorder 
is as likely as not etiologically related to 
the excessive snoring that the appellant 
reports began during service, and whether the 
appellant's obstructive sleep apnea has at 
least as likely as not been aggravated by his 
PTSD.  The entire claims folder and a copy of 
this REMAND must be made available to the 
physician, and the examination report must 
reflect that such a review was completed.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).



3. Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


